
	

114 HR 5012 IH: Restoring Respect for Immigrant Service in Uniform Act
U.S. House of Representatives
2016-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5012
		IN THE HOUSE OF REPRESENTATIVES
		
			April 20, 2016
			Mr. Gallego (for himself, Mr. Ted Lieu of California, Mr. Serrano, and Mr. Rangel) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to limit the grounds of deportability for certain
			 alien members of the United States Armed Forces, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Restoring Respect for Immigrant Service in Uniform Act. 2.Readmission of deported veterans (a)In generalIt is the sense of Congress that the Secretary of Homeland Security should exercise the Secretary’s discretion, including under subsections (a)(9)(A)(iii), (a)(9)(B)(v), (d)(3)(A), and (d)(5)(A) of section 212 of the Immigration and Nationality Act (8 U.S.C. 1182) in order to admit to the United States an alien who is inadmissible under such section 212, was previously subject to an order of removal or has been removed, is outside of the United States, and is seeking admission to the United States, if the alien—
 (1)has been a member of the United States Armed Forces for a period of not less 180 days, and has not received a discharge other than an honorable discharge;
 (2)has not been convicted of— (A)a felony;
 (B)a significant misdemeanor; or (C)3 or more misdemeanors that are not significant misdemeanors, each of which occurred on a different date, and arose out of separate conduct; and
 (3)is not otherwise a threat to national security or public safety. (b)Significant misdemeanor definedIn this section, the term significant misdemeanor means a misdemeanor—
 (1)which is a crime of domestic violence (as such term is defined in section 237(a)(2)(E)(i) of the Immigration and Nationality Act (8 U.S.C. 1227(a)(2)(E)(i)));
 (2)which is a sexual assault (as such term is defined in section 40002(a) of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13925(a)));
 (3)which involved the unlawful possession of a firearm (as such term is defined in section 921 of title 18, United States Code); or
 (4)for which the alien was sentenced to a term of imprisonment of longer than 90 days. 3.Limiting grounds of deportability for servicemembers and veteransSection 237 of the Immigration and Nationality Act (8 U.S.C. 1227) is amended by adding at the end the following:
			
 (e)Alien members of the United States armed forcesThe provisions of this section shall not apply to an alien who has been a member of the United States Armed Forces for a period of not less than 180 days, and who has not received a discharge other than an honorable discharge, except in the case of an alien who—
 (1)has been convicted of— (A)a felony;
 (B)a significant misdemeanor (as such term is defined in section 2 of the Restoring Respect for Immigrant Service in Uniform Act); or
 (C)3 or more misdemeanors that are not significant misdemeanors, each of which occurred on a different date, and arose out of separate conduct; and
 (2)is otherwise a threat to national security or public safety..  